DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 5, 7-9, 11, 12, 18 and 21 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 08/05/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/05/2019 is withdrawn.  Claim 16, directed to another embodiment is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 was filed after the mailing date of the Non-Final Rejection on 03/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3, 5, 7-9, 11, 12, 16, 18 and 21 are  allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a stator part comprising: a stator core comprising stator poles; and stator windings wound around the stator poles, the stator poles and the stator windings being arranged in a one-to-one correspondence with each other, all of the stator windings being formed by winding a single conductive wire uninterruptedly on the stator poles, two ends of the conductive wire being connected, wherein at least one electrically conductive terminal is disposed at an end of the stator core for positioning at least one conductive wire part located between two adjacent stator poles, wherein the number of the stator poles is 2n, and the number of the electrically conductive terminals is n, the electrically conductive terminals are uniformly spaced in a circumference of the stator core, and one of the electrically conductive terminals is located between each two different adjacent stator poles, wiring terminals for connecting with a power source, the wiring terminals connecting in a one-to-one correspondence with the electrically conductive terminals, wherein there are three electrically conductive terminals including a first electrically conductive terminal, a second electrically conductive terminal, and a third electrically conductive terminal; there are three wiring terminals including a first wiring terminal connected with the first electrically conductive terminal, a second wiring terminal connected with the second electrically conductive terminal, and a third wiring terminal connected with the third electrically conductive terminal, and wherein the second electrically conductive terminal and the second wiring terminal are integrally formed, the third electrically conductive terminal and the third wiring terminal are integrally formed, while the first electrically conductive terminal and the first wiring terminal are separately formed, the first wiring terminal, the second wiring terminal and the third wiring terminal are all disposed between the second electrically conductive terminal and the third electrically conductive terminal. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 18, the prior art of record does not teach nor suggest in the claimed combination a brushless direct current motor comprising: a rotor part; and a stator part comprising: a stator core comprising stator poles; and stator windings wound around the stator poles of the stator core, the stator poles and the stator windings being arranged in a one-to-one correspondence with each other, all of the stator windings being formed by winding a single conductive wire uninterruptedly on the stator poles, two ends of the conductive wire being connected, at least one electrically conductive terminal disposed at an end of the stator core for positioning at least one conductive wire part located between two adjacent stator poles, wherein the number of the stator poles is 2n, and the number of the electrically conductive terminals is n, the electrically conductive terminals are uniformly spaced in a circumference of the stator core, and one of the electrically conductive terminals is located between two different adjacent stator poles, 4820-0825-2136, v. 1Application No. 15/618,847 Attorney Docket No. 1928/0853PUS1 Response to Office Action dated 16 Mar 2021 Page 5 of 8 wherein the rotor part comprises four permanent conductive poles, and the number of the stator poles of the stator part is six, there are three electrically conductive terminals including a first electrically conductive terminal, a second electrically conductive terminal, and a third electrically conductive terminal; there are three wiring terminals for connecting with a power source including a first wiring terminal connected with the first electrically conductive terminal, a second wiring terminal connected with the second electrically conductive terminal, and a third wiring terminal connected with the third electrically conductive terminal, and wherein the first wiring terminal, the second wiring terminal and the third wiring terminal are all disposed between the second electrically conductive terminal and the third electrically conductive terminal, the second electrically conductive terminal and the second wiring terminal are integrally formed, the third electrically conductive terminal and the third wiring terminal are integrally formed, while the first electrically conductive terminal and the first wiring terminal are separately formed.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 05/05/2021, with respect to currently amended Claims 1, 3, 5, 7-9, 11, 12, 16, 18 and 21 have been fully considered and are persuasive.  The previous rejection(s) of Claims 1, 3, 5, 7-9, 11, 12, 16, 18 and 21 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837